DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-9, 11, 13-16, 18, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over CAMPOS, HECTOR, "The Sun Token," posted at www.suntoken.com, online URL https://wwwsuntoken.com/single-ost/2017/09/26/New-Borosilicate-Glass-Solar-Domes (September 26, 2017) in view of O’Meara (US 1557605). 
Claims 1 and 7. Campos discloses a pipe which comprising a bowl assembly having a bowl wherein the center of the bowl is a focus area, and a stem assembly having a hollow tube with a user end and a bowl end as shown in the figure (Page 2) reproduced below:

    PNG
    media_image1.png
    207
    455
    media_image1.png
    Greyscale

The pipe is configured for smoking with a magnifying lens (lens assembly having a lens with an optical center and an outer edge) by aligning sun rays over the bowl with a lens (Page 1). The internal holes (at least one screening hole) of the bowl are drilled wide to allow generous airflow and cannot get clogged (Page 2).
Though the internal configuration of the pipe is not illustrated, one of ordinary skill in the art before the effective filing date would recognize that the bowl end of the stem assembly is in fluid communication with the bowl and attached thereto at an attachment point at the bottom of the bowl assembly such that an unobstructed airway extends from the bowl, through the internal holes (at least one screening hole), through the bowl assembly’s internal passageway, and through the stem to allow for smoking from the user end of the stem assembly.
	Campos teaches using a separate magnifying glass to burn the contents of the bowl and does not disclose an arm assembly having two swingarms, each swingarm having a first and second end; wherein the first end of each swingarm is rotatably connected to the lens assembly at the outer edge, the second end of each swingarm is rotatably connected to the bowl assembly; wherein the lens assembly rotates on an axis around the bowl assembly at a fixed distance between the focus area of the bowl and the lens’ optical center.
	O’Meara discloses a magnifier comprising a base 10 in the form of an annular band, the base 10 provided with diametrically opposed ears 11 to which are pivotally or hingedly connected the lens supporting brackets 12 (swingarms). The brackets 12 (swingarms) are connected to the ears 11 (at the second end of the bracket 12/swingarm) by means of suitable bolts, pins, or the like 13. The opposite ends (first end) of the brackets 12 (swingarms) terminate in angular extensions 14 which extend in substantially parallel relationship to each other. The lens 15 of the magnifier is retained within a suitable rim 16 which is provided with outwardly extending projections 17 which are adapted to be hingedly arranged between the angular extensions 14 of the brackets 12 (swingarms). The lens 15 is thus capable of rotating on an axis around its focus area (Page 1, lines 55-86; Figure 1). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to attach the base 10 of the magnifier disclosed by O’Meara to the bowl assembly of Campos so that the pipe can be more conveniently used without requiring the user to hold a magnifying glass. 
Modified Campos discloses lens 15 (O’Meara Figure 1) which inherently has a focal length. While modified Campos does not explicitly disclose that the distance between the lens’ optical center and the bowl’s focus area is substantially equal to the lens’ focal length, it would have been obvious to one of ordinary skill in the art to select the length of the brackets 12 (swingarms) to position the lens 15 such that the distance between the lens’ optical center and the bowl’s focus area is substantially equal to the lens’ focal length so that the smokable contents of the bowl can be most efficiently burned.
Claims 2, 6, 8, and 11. Modified Campos discloses that the lens 15 of the magnifier is capable of rotating at least 180 degrees on an axis around its focus area, such that it may be collapsed when not in use (O’Meara Figure 1; Page 1, lines 87-93). Thus, when the magnifier is collapsed the device is considered to be flat since profile of the device is as flat as the profile of the smoking pipe would be without the attached magnifier.
Claim 3. Modified Campos discloses round lens 15 (O’Meara Figure 1) which inherently has a radius. The brackets 12 (swingarms) are connected to the ears 11 (at the second end of the bracket 12/swingarm) by means of suitable bolts, pins, or the like 13 (attachment points). The opposite ends (first end) of the brackets 12 (swingarms) terminate in angular extensions 14 (attachment points) which extend in substantially parallel relationship to each other (O’Meara Page 1, lines 55-86; Figure 1). The lens 15 of the magnifier is capable of rotating at least 180 degrees on an axis around its focus area, such that it may be collapsed when not in use (O’Meara Figure 1; Page 1, lines 87-93). Thus, when the magnifier is collapsed the device is considered to be flat since the profile of the device is as flat as the profile of the smoking pipe would be without the attached magnifier. It would have been obvious to one of ordinary skill in the art that the distance between the two attachment points of the brackets 12 (swingarms) would be selected to be greater than the radius of the lens plus the length of the stem assembly such that the lens assembly is capable of lying substantially flat with respect to the smoking device when not in use.
Claim 4. Modified Campos discloses that the lens 15 of the magnifier is retained within rim 16 (frame) (O’Meara Page 1, lines 71-77; Figure 1). 
Claim 9. Modified Campos discloses that the lens 15 of the magnifier is capable of rotating at least 180 degrees on an axis around its focus area, such that it may be collapsed when not in use (O’Meara Figure 1; Page 1, lines 87-93). It would have been obvious to one of ordinary skill in the art before the effective filing date that the dimensions of the magnifier and the smoking pipe are selected such that the distance between the pins 13 (arm attachment point at the bowl assembly) of the brackets 12 (swingarms) and the axis about which the lens 15 rotates (first distance) is longer than the sum of the length between the axis about which the lens 15 rotates and the edge of rim 16 (frame) (which is modified to be angular shaped as in Figures 4 and 5 of O’Meara instead of round as in Figure 1) (second distance) and the length from the pins 13 (arm attachment point at the bowl assembly) to the user end of the stem assembly (third distance), thus allowing the device to be flat when the magnifier is collapsed. 
Claim 21. Modified Campos discloses that the rim 16 (frame) is circular (O’Meara Figure 1), but O’Meara discloses an alternate embodiment in which the lens is angular instead of round and the angular extensions (attachment points) extending from the brackets (arms) are attached to the rim around the lens at one end that is opposite from the non-attachment sides (the sides not connected to the angular extensions (attachment points)) (O’Meara Page 2, lines 27-32; Figures 4 and 5). It would have been obvious to one of ordinary skill in the art before the effective filing date that the lens and frame may be angular instead of round as taught by O’Meara because changes in shape are considered a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant (See MPEP §2144.04(IV)(B)).

Claim 13. Campos discloses a pipe which comprising a bowl assembly having a bowl wherein the center of the bowl is a focus area, and a stem assembly having a hollow tube with a user end and a bowl end as shown in the figure (Page 2) reproduced in the rejection of claims 1 and 7 above. The pipe is configured for smoking with a magnifying lens (lens assembly having a lens with an optical center and an outer edge) by aligning sun rays over the bowl with a lens (Page 1). The internal holes (at least one screening hole) of the bowl are drilled wide to allow generous airflow and cannot get clogged (Page 2).
Though the internal configuration of the pipe is not illustrated, one of ordinary skill in the art before the effective filing date would recognize that the bowl end of the stem assembly is in fluid communication with the bowl and attached thereto at an attachment point at the bottom of the bowl assembly such that an unobstructed airway extends from the bowl, through the internal holes (at least one screening hole), through the bowl assembly’s internal passageway, and through the stem to allow for smoking from the user end of the stem assembly.
Campos teaches that the borosilicate glass parts (including the stem assembly) are replaceable and can be disassembled from the smoking device (Page 1). However, it would have been obvious to one of ordinary skill in the art before the effective filing date that the stem assembly stem may be made integral with the bowl assembly, since it has been held that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice (See MPEP §2144.04(V)(B)).
Campos teaches using a separate magnifying glass to burn the contents of the bowl and does not disclose an arm assembly having two swingarms, each swingarm having a first and second end; wherein the first end of each swingarm is rotatably connected to the lens assembly at the outer edge, the second end of each swingarm is rotatably connected to the bowl assembly; wherein the lens assembly rotates on an axis around the bowl assembly at a fixed distance between the focus area of the bowl and the lens’ optical center.
	O’Meara discloses a magnifier comprising a base 10 in the form of an annular band, the base 10 provided with diametrically opposed ears 11 to which are pivotally or hingedly connected the lens supporting brackets 12 (swingarms). The brackets 12 (swingarms) are connected to the ears 11 (at the second end of the bracket 12/swingarm) by means of suitable bolts, pins, or the like 13. The opposite ends (first end) of the brackets 12 (swingarms) terminate in angular extensions 14 which extend in substantially parallel relationship to each other. The lens 15 of the magnifier is retained within a suitable rim 16 which is provided with outwardly extending projections 17 which are adapted to be hingedly arranged between the angular extensions 14 of the brackets 12 (swingarms). The lens 15 is thus capable of rotating on an axis around its focus area (Page 1, lines 55-86; Figure 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to attach the base 10 of the magnifier disclosed by O’Meara to the bowl assembly of Campos so that the pipe can be more conveniently used without requiring the user to hold a magnifying glass.
Modified Campos discloses lens 15 (O’Meara Figure 1) which inherently has a focal length. While modified Campos does not explicitly disclose that the distance between the lens’ optical center and the bowl’s focus area is substantially equal to the lens’ focal length, it would have been obvious to one of ordinary skill in the art to select the length of the brackets 12 (swingarms) to position the lens 15 such that the distance between the lens’ optical center and the bowl’s focus area is substantially equal to the lens’ focal length so that the smokable contents of the bowl can be most efficiently burned.
Claims 14 and 18. Modified Campos discloses that the lens 15 of the magnifier is capable of rotating at least 180 degrees on an axis around is focus area, such that it may be collapsed when not in use (O’Meara Figure 1; Page 1, lines 87-93). Thus, when the magnifier is collapsed the device is considered to be flat since profile of the device is as flat as the profile of the smoking pipe would be without the attached magnifier.
Claim 15. Modified Campos discloses round lens 15 (O’Meara Figure 1) which inherently has a radius. The brackets 12 (swingarms) are connected to the ears 11 (at the second end of the bracket 12/swingarm) by means of suitable bolts, pins, or the like 13 (attachment points). The opposite ends (first end) of the brackets 12 (swingarms) terminate in angular extensions 14 (attachment points) which extend in substantially parallel relationship to each other (O’Meara Page 1, lines 55-86; Figure 1). The lens 15 of the magnifier is capable of rotating at least 180 degrees on an axis around its focus area, such that it may be collapsed when not in use (O’Meara Figure 1; Page 1, lines 87-93). Thus, when the magnifier is collapsed the device is considered to be flat since profile of the device is as flat as the profile of the smoking pipe would be without the attached magnifier. It would have been obvious to one of ordinary skill in the art that the distance between the two attachment points of the brackets 12 (swingarms) (first distance) would be selected to be greater than the radius of the lens (second distance) plus the length from the pins 13 (arm attachment point at the bowl assembly) to the user end of the stem assembly (third distance) such that the lens assembly is capable of lying substantially flat with respect to the smoking device when not in use.
Claim 16. Modified Campos discloses that the lens 15 of the magnifier is retained within rim 16 (frame) (O’Meara Page 1, lines 71-77; Figure 1). 

Claim 19. Campos discloses a method of using a pipe, the pipe comprising a bowl assembly having a bowl wherein the center of the bowl is a focus area, and a stem assembly having a hollow tube with a user end and a bowl end as shown in the figure (Page 2) reproduced in the rejection of claims 1 and 7 above. The internal holes (at least one screening hole) of the bowl are drilled wide to allow generous airflow and cannot get clogged (Page 2). The pipe is configured for smoking with a magnifying lens (lens assembly having a lens with an optical center and an outer edge) by filling the bowl with a smokable material, aligning sun rays over the bowl with a lens, and inhaling through the user end of the stem assembly (Page 1). 
Though the internal configuration of the pipe is not illustrated, one of ordinary skill in the art before the effective filing date would recognize that the bowl end of the stem assembly is in fluid communication with the bowl and attached thereto at an attachment point at the bottom of the bowl assembly such that an unobstructed airway extends from the bowl, through the internal holes (at least one screening hole), through the bowl assembly’s internal passageway, and through the stem to allow for smoking from the user end of the stem assembly.
Campos teaches that the borosilicate glass parts (including the stem assembly) are replaceable and can be disassembled from the smoking device (Page 1). However, it would have been obvious to one of ordinary skill in the art before the effective filing date that the stem assembly stem may be made integral with the bowl assembly, since it has been held that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice (See MPEP §2144.04(V)(B)).
Campos teaches using a separate magnifying glass to burn the contents of the bowl and does not disclose an arm assembly having two swingarms, each swingarm having a first and second end; wherein the first end of each swingarm is rotatably connected to the lens assembly at the outer edge, the second end of each swingarm is rotatably connected to the bowl assembly; wherein the lens assembly rotates on an axis around the bowl assembly at a fixed distance between the focus area of the bowl and the lens’ optical center.
	O’Meara discloses a magnifier comprising a base 10 in the form of an annular band, the base 10 provided with diametrically opposed ears 11 to which are pivotally or hingedly connected the lens supporting brackets 12 (swingarms). The brackets 12 (swingarms) are connected to the ears 11 (at the second end of the bracket 12/swingarm) by means of suitable bolts, pins, or the like 13. The opposite ends (first end) of the brackets 12 (swingarms) terminate in angular extensions 14 which extend in substantially parallel relationship to each other. The lens 15 of the magnifier is retained within a suitable rim 16 which is provided with outwardly extending projections 17 which are adapted to be hingedly arranged between the angular extensions 14 of the brackets 12 (swingarms). The lens 15 is thus capable of rotating on an axis around its focus area (Page 1, lines 55-86; Figure 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to attach the base 10 of the magnifier disclosed by O’Meara to the bowl assembly of Campos so that the pipe can be more conveniently used by extending the magnifier above the bowl of the smoking device by rotating the lens supporting brackets 12 (swingarms) into position above the bowl. Thus, the smoking device can be used without requiring the user to hold a magnifying glass.
Modified Campos discloses lens 15 (O’Meara Figure 1) which inherently has a focal length. While modified Campos does not explicitly disclose that the distance between the lens’ optical center and the bowl’s focus area is substantially equal to the lens’ focal length, it would have been obvious to one of ordinary skill in the art to select the length of the brackets 12 (swingarms) to position the lens 15 such that the distance between the lens’ optical center and the bowl’s focus area is substantially equal to the lens’ focal length so that the smokable contents of the bowl can be most efficiently burned.

Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over CAMPOS, HECTOR, "The Sun Token," posted at www.suntoken.com, online URL https://wwwsuntoken.com/single-ost/2017/09/26/New-Borosilicate-Glass-Solar-Domes ( September 26, 2017) in view of O’Meara (US 1557605) and further in view of thesuntoken, https://www.instagram.com/p/B0wEneRBAMs/, (August 4, 2019).
Claims 12 and 20. Campos in view of O’Meara discloses the device of claim 7 and the method of claim 19 but does not explicitly disclose that the device further comprises a water filter tube and a water container attached to the bowl assembly, such that the airway leads to the water filter before leaving the stem to be inhaled by the user.
thesuntoken discloses a water filter tube and water container that can be attached to the bowl assembly as shown below:

    PNG
    media_image2.png
    890
    656
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date to add the water container and water filter tube to the bowl assembly and bowl of Campos to cool the smoke before it is inhaled by the user.

Response to Arguments
Applicant's arguments filed 6/29/22 have been fully considered but they are not persuasive. Applicant argues that the cited references do not disclose that the distance between the lens’ optical center and the bowl’s focus area is equal to the lens’ focal length. Applicant further argues that it would not have been obvious to one of ordinary skill to select the length of the brackets such that the distance between the lens’ optical center and the bowl’s focus area is equal to the lens’ focal length. Applicant asserts that Examiner’s cited motivation for the proposed modification - “so that the smokable contents of the bowl can be most efficiently burned” - is not supported by the cited references which do not teach any connection between the focal length and burning efficiency. Examiner maintains that one of ordinary skill in the art would recognize that the distance between the lens’ optical center and the bowl’s focus area must be approximately equal to the lens’ focal length or else the lens would not be able to create a concentration of heat high enough to vaporize the contents of the bowl. 
Applicant further argues that the Sun Token (Campos) teaches away from maximizing burn efficiency in favor of a mid-range burning efficiency which provides a smoking experience “in a twilight realm between traditional smoking and vaping” and that maximizing burn efficiency would render the Sun token device unsatisfactory for its intended purpose. Applicant argues that the Suntoken uses a convex dome which prevents direct heating of the bowl portion to create this “twilight realm” of smoking. However, Campos states that the pipe can be used with or without the glass dome (“[w]ith the dome set aside, it functions as a traditional pipe” page 1, paragraph 1). Campos teaches that the “twilight realm” of smoking is created by focusing solar light through a lens, not by the glass dome (Campos Page 2, paragraph 5). Applicant asserts that “’without careful lighting technique,’ direct radiation can ‘obliterate the material’s complex taste and components’”. Examiner notes that the portions of Campos cited by Applicant actually refer using a butane lighter to smoke, which heats the smoking material to a much higher temperature than solar light focused through a handheld lens (“[t]he average butane lighter burns at roughly 3,500 degrees Fahrenheit... Without careful lighting technique, this obliterates some of the materials complex taste and components before it gets to you. Solar light focused through a handheld lens can be less hot, heating closer to the vaporization spectrum – roughly 420 degrees Fahrenheit” (Page 2, paragraph 5)).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516. The examiner can normally be reached Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A WILL/Examiner, Art Unit 1747                                                                                                                                                                                                        
/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715